i          i            i                                                                i   i    i




                          MEMORANDUM OPINION ON REHEARING

                                              No. 04-07-00574-CR

                                           Jeremiah Heath CARDIN,
                                                   Appellant

                                                        v.

                                             The STATE of Texas,
                                                   Appellee

                            From the 198th Judicial District Court, Kerr County, Texas
                                             Trial Court No. B0750
                                  Honorable Charles Sherrill, Judge Presiding1

Opinion by:           Catherine Stone, Justice

Sitting:              Catherine Stone, Justice
                      Karen Angelini, Justice
                      Steven C. Hilbig, Justice

Delivered and Filed: October 1, 2008

REVERSED AND REMANDED

           In light of the State’s concession of error on rehearing, we withdraw our opinion and

judgment of June 25, 2008, and substitute this opinion and judgment in their stead. Jeremiah Cardin

was found guilty of possession of cocaine, and he was sentenced to two years imprisonment and

fined $2,000. Cardin’s only complaint on appeal is that he was denied effective assistance of counsel




           1
               … Sitting by assignment.
                                                                                       04-07-00574-CV

during the punishment phase of his trial. The State concedes, with commendable professional

candor, that: (1) defense counsel’s representation of Cardin during the punishment phase of his trial

was so deficient as to fall below an objective standard of reasonableness; and (2) there is a

reasonable probability that but for counsel’s unprofessional errors, the result of the proceeding would

have been different. See Strickland v. Washington, 466 U.S. 668, 687 (1984); Thompson v. State,

9 S.W.3d 808, 812 (Tex. Crim. App. 1999). Given the State’s concession of error, Cardin’s motion

for rehearing is granted and the case is remanded to the trial court for further proceedings.



                                                        Catherine Stone, Justice

Do Not Publish




                                                  -2-